DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, 6, 8-10 and 12-13 are objected to because of the following informalities:  
The phrase “the sheet” twice in line 4 of claim 1, line 6 of claim 1, twice in line 7 of claim 1, line 8 of claim 1, line 9 of claim 1, line 1 of claim 2, line 1 of claim 6, line 1 of claim 8, line 1 of claim 9, line 3 of claim 10, line 4 of claim 10, line 5 of claim 10, line 8 of claim 10, twice in line 3 of claim 13 and line 4 of claim 13 should be changed to the phrase “the flexible sheet”.
The phrase “the orientation” in line 8 of claim 1 and line 3 of claim 12 should be changed to the phrase “an orientation”.
The phrase “the surfaces” in line 8 of claim 10 and line 7 of claim 13 should be changed to the phrase “the two surfaces”.
The phrase 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waggoner et al (CA 2 550 379).

Regarding claim 1, Waggoner discloses a flashing material comprising a first layer of a non-woven fabric (pg. 3, line 31-pg. 4, line 20), a second layer of a water-proof polymeric film (pg. 6, line 4-25), wherein the first layer and second layer are bonded together using a hot melt adhesive (pg. 3, lines 21-26), a pressure-sensitive adhesive bonded to an outer surface of the second layer (pg. 10, lines 14-17) and wherein the flashing material is pleated (Fig. 7a; pg. 25, lines 17-21).
The flashing material being pleated reads on the claimed pleated sealing tape for providing a waterproof and/or watershedding covering. The second layer of a water-proof polymeric film and the flashing material being pleated reads on the claimed polymeric material and having a plurality of pleats extending from a first end of the flexible sheet to an opposing end of the flexible sheet and having a front surface and a rear surface. The pressure-sensitive adhesive layer on an outer surface of the second layer reads on the claimed rear surface of the flexible sheet comprising a pressure-sensitive adhesive.
Given that the structure of the flashing material is the same as the structure of the pleated sealing tape as claimed in claim 1, it is clear that the second layer when applied to a surface would inherently be configured to be removed from the surface by stretching in a direction transverse to an orientation of the plurality of pleats and subsequently peeling the sheet.

Regarding claim 2, Waggoner discloses the flashing material comprising the second layer having a thickness of 1.1 to 2 mils (pg. 6, lines 4-25).
The second layer reads on the claimed flexible sheet.

Regarding claim 3, Waggoner discloses the flashing material comprising the second layer being low density polyethylene (pg. 6, lines 4-25).
The second layer reads on the claimed flexible sheet.

Regarding claim 4, Waggoner discloses the flashing material comprising the pleats being parallel to a longitudinal axis (Fig. 9a; pg. 26, line 31-pg. 27, line 2).

Regarding claim 5, Waggoner discloses the flashing material comprising the pleats having a distance c varying between 0.64 cm and 2 inches (pg. 26, lines 9-10)
The distance c reads on the claimed interval separating the plurality of pleats.

Regarding claim 6, Waggoner discloses the flashing material comprising a pressure-sensitive adhesive bonded to an outer surface of the second layer (pg. 10, lines 14-17).
The pressure-sensitive adhesive bonded to an outer surface of the second layer reads on the claimed rear surface of the flexible sheet comprising a plurality of peaks formed by the plurality of pleats where the pressure-sensitive adhesive layer is applied to the plurality of peaks.

Regarding claim 7, Waggoner discloses the flashing material comprising the pressure-sensitive adhesive layer comprising butyl rubber (pg. 10, lines 14-17).

Regarding claim 8, Waggoner discloses the flashing material comprising the first layer and second layer bonded together using a hot melt adhesive (pg. 3, lines 21-26).
The hot melt adhesive reads on the claimed front surface of the flexible sheet comprising a coating.

Regarding claim 9, Waggoner discloses the flashing material comprising a first layer of a non-woven fabric (pg. 3, line 31-pg. 4, line 20), a second layer of a water-proof polymeric film (pg. 6, line 4-25) and wherein the first layer and second layer are bonded together using a hot melt adhesive (pg. 3, lines 21-26).
The first layer and second layer with hot melt adhesive in between reads on the claimed flexible sheet comprising two or more layers.

Regarding claim 10, Waggoner discloses a method comprising installing a flashing material such that the opening of the window is covered (pg. 12, lines 1-6), adhering the flashing material to the jambs of the window (pg. 12, lines 21-23) and wherein the flashing material comprises a first layer of a non-woven fabric (pg. 3, line 31-pg. 4, line 20), a second layer of a water-proof polymeric film (pg. 6, line 4-25), wherein the first layer and second layer are bonded together using a hot melt adhesive (pg. 3, lines 21-26), a pressure-sensitive adhesive bonded to an outer surface of the second layer (pg. 10, lines 14-17) and wherein the flashing material is pleated (Fig. 7a; pg. 25, lines 17-21).

Regarding claim 11, Waggoner discloses the method comprising adhering the flashing material to the jambs of the window (pg. 12, lines 21-23).
The adhering of the flashing material to the jambs of the window reads on the claimed affixing the pleated sealing tape comprising pressing the rear surface of the pleated sealing tape into contact with the two surfaces.

Regarding claim 12, given that the structure of the flashing material is the same as the structure of the pleated sealing tape as claimed in claim 10, it is clear that the second layer when applied to a surface would inherently be configured to be removed from the two surface by stretching in a direction transverse to an orientation of the plurality of pleats and subsequently peeling the sheet away in a direction transverse to the orientation of the plurality of pleats.

Regarding claim 13, Waggoner discloses a method comprising installing a flashing material such that the opening of the window is covered (pg. 12, lines 1-6), adhering the flashing material to the jambs of the window (pg. 12, lines 21-23) and wherein the flashing material comprises a first layer of a non-woven fabric (pg. 3, line 31-pg. 4, line 20), a second layer of a water-proof polymeric film (pg. 6, line 4-25), wherein the first layer and second layer are bonded together using a hot melt adhesive (pg. 3, lines 21-26), a pressure-sensitive adhesive bonded to an outer surface of the second layer (pg. 10, lines 14-17) and wherein the flashing material is pleated (Fig. 7a; pg. 25, lines 17-21).
The installing a flashing material such that the opening of the window is covered reads on the claimed positioning of the pleated sealing tape. The adhering the flashing material to the jambs of the window reads on the claimed affixing the pleated sealing tape to the two surfaces defining the gap to secure the pleated sealing tape. The flashing material being pleated reads on the claimed pleated sealing tape for providing a waterproof and/or watershedding covering. The second layer of a water-proof polymeric film and the flashing material being pleated reads on the claimed polymeric material and having a plurality of pleats extending from a first end of the flexible sheet to an opposing end of the flexible sheet and having a front surface and a rear surface. The pressure-sensitive adhesive layer on an outer surface of the second layer reads on the claimed rear surface of the flexible sheet comprising a pressure-sensitive adhesive.
Given that the structure of the flashing material is the same as the structure of the pleated sealing tape it is clear that the flashing material would inherently protect the surface to which it is applied from direct water exposure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785